                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                    CASE NO. 18-22743-CIV-UNGARO/O’SULLIVAN

ALLYS ALVAREZ,

       Plaintiff,
v.

CITY OF MIAMI BEACH,

       Defendant.
                              /

                    ORDER APPROVING SETTLEMENT AGREEMENT

       THIS MATTER came before the Court following the parties’ settlement at a

status hearing and the Court having conducted a hearing concerning the settlement.

       THE COURT has heard from counsel and considered the terms of the settlement

agreement, the pertinent portions of the record, and is otherwise fully advised in the

premises.

       It is not clear that the parties’ settlement involves any claims for unpaid overtime

compensation under the Fair Labor Standards Act, 29 U.S.C. §201, et seq. ("FLSA").

In reviewing a settlement of an FLSA private claim, a court must "scrutiniz[e] the

settlement for fairness," and determine that the settlement is a "fair and reasonable

resolution of a bona fide dispute over FLSA provisions." Lynn Food Stores v. United

States, 679 F.2d 1350, 1352-53 (11th Cir. 1982). A settlement entered into in an

adversarial context where both sides are represented by counsel throughout litigation

"is more likely to reflect a reasonable compromise of disputed issues." Id. The district

court may approve the settlement in order to promote the policy of encouraging

settlement of litigation. Id. at 1354.
       In this case, there is a bona fide factual dispute over the number of hours, if any,

for which the plaintiff was not properly compensated. The terms of the settlement were

announced on the record in open Court. The Court has reviewed the terms of the

settlement agreement including the amount to be received by the plaintiff and the

attorney’s fees and costs to be received by counsel and finds that the compromise

reached by the parties is a fair and reasonable resolution of the parties' disputes.

Accordingly, it is

       ORDERED AND ADJUDGED that the parties' settlement agreement (including

attorney’s fees and costs) is hereby APPROVED. It is further

       RECOMMENDED that this case be dismissed with prejudice.

       DONE AND ORDERED in Chambers at Miami, Florida this 10th day of

September, 2019.




                                   JOHN J. O'SULLIVAN
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                             2
